Citation Nr: 1409796	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Air Force from September 1975 to August 1985 and from June 1989 to February 2005. 

This matters comes on appeal before the Board of Veteran's Affairs (Board) from a November 2010 rating decision by the Department of Veterans Affairs, Regional Office located in Hartford, Connecticut (RO), which in pertinent part, denied the benefit sought on appeal. 

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  He asserts that his obstructive sleep apnea first manifested during his second period of service when he developed trouble sleeping at night.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, the Board finds that a remand is needed in order to afford the Veteran with a VA examination.

VA treatment records dated during the Veteran's second period of show that he presented in June 2003 with complaints of difficulty sleeping through the night for the past four months.  At that time, he reportedly awoke each night and has trouble getting back to sleep, but he denied any trouble initially falling asleep.  He took frequent naps during the day.  See June 2003 VA treatment record.  Subsequent VA mental health treatment records show complaints of sleep impairment.  The Veteran was later assessed with anxiety disorder with insomnia.  See September 2003 VA treatment record.  The Veteran was prescribed sleeping aid medication, but he contends that the medication did not alleviate his sleep problems.  The Veteran reports that in 2010, he instructed his VA physician to refer him for a sleep study because he felt that his continuous sleep problems were manifestations of sleep apnea.  The results of a July 2010 private sleep study show that the Veteran was evaluated with obstructive sleep apnea and he was later prescribed a C-PAP machine. 

During the November 2011 Board hearing, the Veteran testified that his sleep problems had an onset in 2003 during his second period of service and were first manifested by symptoms that included troubled sleep, snoring, and waking up gasping for air.  The Veteran reported that his wife complained about his snoring at time.  The Veteran testified that he has continued to experience similar symptoms since then.  

The Veteran contends that the symptoms of sleep impairment first documented in the medical evidence during his second period of service mark the onset of his obstructive sleep apnea.  The Veteran further asserts that his VA physicians had incorrectly diagnosed his symptoms prior to 2010 as mental health symptoms instead of sleep apnea.  The Veteran believes that had his symptoms been assessed as sleep apnea at that time, he would have been afforded a sleep study earlier and he would ultimately have been assessed with obstructive sleep apnea prior to July 2010.  

The Board finds that a VA examination is needed in order to obtain a medical opinion that addresses the Veteran's contentions.  Also, the Board cannot ignore the possible association between the Veteran's obstructive sleep apnea and his service-connected anxiety disorder with insomnia.  The Board instructs that the VA examiner should provide a medical opinion on whether the Veteran's obstructive sleep apnea was proximately caused or aggravated by his service-connected disability. 



Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran with VCAA secondary service connection notice concerning his claim.

2. The Veteran should be sent a letter requesting him to identify any relevant outstanding private medical records.  Authorized release forms should be provided. 

3. Outstanding VA treatment records from VA facilities identified by the record should also be obtained.

4. Provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed obstructive sleep apnea.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the record, the examiner should provide opinions as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's obstructive sleep apnea first manifested during his second period of service, or is causally or etiologically related to the Veteran's period of active service, to include as proximately caused or aggravated by his service-connected anxiety disorder with insomnia.  The examiner should address the Veteran's contentions that the sleep impairment complaints first documented during his second period of service mark the onset of his obstructive sleep apnea.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and a rationale provided for why a medical conclusion cannot be provided. 

5. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


